Title: To George Washington from Major General Arthur St. Clair, 20 February 1780
From: St. Clair, Arthur
To: Washington, George


          
            Sir
            Spring Field [N.J.] Febry 20th 1780
          
          The Ennemy made another Attempt last Night, about eleven oClock, to surprise the Party at New Ark and plunder the Town, but being happily discovered on their Approach, by the Patroles, the Guard, and the Inhabitants were alarmed and obliged them to retire without their effecting any thing, except carrying of[f] two Men, one of whom is supposed to have purposely thrown himself in their Way—There was some firing betwixt their advance and the Patroles, but without loss on our side, or, I beleive on theirs; tho it is said that some of them were wounded.
          The Guard retired to a heigth in the Rear of the Town untill they discovered the Strength of the Party, which consisted of about one hundred Foot, when being joined by the Inhabitants they moved down to attack them—The Ennemy immediatly retired, and were pursued to the River, where they were obliged to quit about twenty head of Cattle they had collected, and some Horses, and I hear of nothing missing but one Sheep and an old Horse.
          The Ice still remains passable both in Hackinsack and second Rivers, and in New Ark Bay and the Sound, but with some difficulty; there being many Places, particularly in the Bay and Sound, that will support but verry little Weight. I believe the North River, tho still fast, will not admit the Passage of Troops— whilst they remain in that Situation perhaps the Post at Paulus Hook might be attempted with probable Success, as, from the Intelligence I have, they are not very vigilant there—The Garrison does not now exceed five hundred Men, and if I am rightly informed the Place is entirely open to the North River—I think there is no doubt but that the Ice upon the Flats will be strong

enough for Some time, unless the Weather should alter, and Guides may be procured to conduct a proper Party clear of the Inhabitants. The Detachment here might be sufficient, for if it is carried, it must be by surprise, and in that Case Numbers are of no great Avail—I have not yet however such Information as to enable me to digest a Plan of Attack, but am in hopes to receive it tonight, and shall immediatly communicate it to your Excellency—There is not much time to lose, but the critical Moment is that in which the Ice is sufficiently Strong along shore, when it is too Weak in the North River and Sound. I have the Honour to be Sir Your Excellencys most obedient Servant
          
            Ar. St Clair
          
        